Citation Nr: 0734157	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-10 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for pinched nerves, to 
include radiculopathy, secondary to degenerative changes of 
the lumbar spine.

2.  Entitlement to higher initial ratings for degenerative 
changes of the lumbar spine, rated as 10 percent disabling 
from September 9, 2002, to March 13, 2003, and 20 percent 
disabling from March 14, 2003.  

3.  Whether the substantive appeal (VA Form 9) that was 
received on May 24, 2006 was timely.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

(The issue of service connection for arthritis of the hips 
and the issue of entitlement to attorney fees from past-due 
benefits in connection with the grant of service connection 
for soft tissue injuries of the hips are addressed in 
separate Board decisions.)


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1980 to February 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2003, February 2004, and June 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  

In May 2003, the RO implemented an April 2003 Board decision 
granting service connection for degenerative changes of the 
lumbar spine.  The RO assigned a 10 percent rating effective 
September 9, 2002.  The veteran appealed requesting a higher 
initial rating.  In a more recent March 2006 decision, the RO 
increased the rating for degenerative changes of the lumbar 
spine from 10 to 20 percent effective March 14, 2003.  He has 
continued the appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).

In a February 2004 rating decision, the RO denied service 
connection for pinched nerves and a TDIU.  The veteran also 
appealed this decision. 

In a May 2005 rating decision, the RO granted service 
connection for a psychiatric disorder and assigned a 10 
percent rating.   The RO also denied service connection for 
addiction to pain medication.  In June 2005, the veteran 
filed a notice of disagreement (NOD).  In March 2006, the RO 
issued a statement of the case (SOC), and in May 2006, he 
filed a substantive appeal (VA Form 9).  Later that month, 
the RO determined the substantive appeal was untimely.  In 
July 2005, he filed a NOD with regard to this determination.  
In March 2007, a SOC was issued and he filed a substantive 
appeal (VA Form 9) in May 2007.  

The claim for a TDIU is addressed in the REMAND portion of 
the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have pinched nerves or 
radiculopathy, including as secondary to degenerative changes 
of the lumbar spine.

2.  Prior to March 14, 2003, the veteran's low back 
disability caused pain and slight limitation of motion 
without ankylosis, neurological involvement, or 
incapacitating episodes.

3.   From March 14, 2003, the veteran's low back disability 
caused pain and moderate limitation of motion without 
ankylosis, neurological involvement or incapacitating 
episodes; the most probative evidence indicates forward 
flexion of the thoracolumbar spine has not been limited to 30 
degrees or less.

4.  On May 12, 2005, the RO notified the veteran of its 
decision granting service connection for an acquired 
psychiatric disorder and to assign a 10 percent rating, and 
denying service connection for addiction to pain medication.  

5.  Following a receipt of an NOD, the RO issued an SOC to 
the veteran and his representative on March 22, 2006.

6.  The veteran did not file a substantive appeal within 60 
days from the date of the SOC or within one year of the 
notification of the May 2005 decision.


CONCLUSIONS OF LAW

1.  The veteran does not currently have pinched nerves or 
radiculopathy as a residual of a disease or injury incurred 
or aggravated during service, including secondary to his 
service-connected degenerative changes of the lumbar spine.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.310 (2007).

2.  The criteria are not met for initial ratings higher than 
10 percent from September 9, 2002 to March 13, 2003 and 20 
percent from March 14, 2003, for degenerative changes of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5292, 
5293 (2002); 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2007).  

3.  The veteran did not timely perfect an appeal of the May 
2005 decision granting service connection for an acquired 
psychiatric disorder and assigning a 10 percent rating and 
denying service connection for addiction to pain medications; 
thus, the Board has no jurisdiction to consider these issues 
and they are dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

1.  Duty to Notify

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the veteran's claim for service connection for 
pinched nerves and radiculopathy secondary to degenerative 
changes of the spine, VCAA notice letters were provided in 
July 2003 and March 2007.  The letters provided him with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The March 2007 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letters provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.  The March 2007 letter also provided notice 
on the effective date and disability rating elements.  

Content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 
Vet. App. at 120.  In this case, notice with regard to the 
veteran's claim for service connection for a pinched nerve 
was provided in July 2003, so prior to the RO's initial 
decision in February 2004.  

With regard to the issue of higher initial ratings for 
degenerative changes of the spine, this appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted and the claim is substantiated, 
additional VCAA notice is not required with regard to 
downstream questions such as the initial evaluation; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

2.  Duty to Assist

In developing his claims, VA obtained the veteran's service 
medical records (SMRs), records from the Social Security 
Administration (SSA), and VA treatment records.  Private 
medical records were also obtained from his chiropractor 
(M.C.), Dr. Sterling, Dr. Roberts, and the Community 
Rehabilitation Center.  In addition, VA examinations and 
opinions were provided in September and November 2002, August 
and November 2003, September and December 2004, March and 
November 2005, and November 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained for these claims.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

3.  The Timeliness of the Substantive Appeal Received in May 
2006

As discussed in detail below, this issue is one in which the 
law is dispositive.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542-3, and cases cited therein 
(the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter).

While the VCAA is not applicable to this claim, the veteran 
is still entitled to certain general due process 
considerations.  See 38 C.F.R. § 3.103; see also, VAOPGCPREC 
9-1999 (Aug. 18, 1999) (The Board can adjudicate whether a 
substantive appeal is timely in the first instance, but must 
make sure that the claimant has an opportunity to submit 
evidence and argument concerning this issue).  For example, 
in this case, he was informed of the necessity of filing a 
timely substantive appeal (see letter accompanying the March 
2006 SOC and attached VA Form 9 with instructions).  
Furthermore, the RO issued a July 2006 VCAA notice letter 
addressing the timeliness of his substantive appeal, and 
notifying him that he had an opportunity to submit additional 
evidence and argument concerning this issue.  Thus, the Board 
concludes that he was appropriately notified of the legal 
requirements pertaining to the adequacy of substantive 
appeals, and afforded the opportunity to submit evidence and 
argument concerning the timeliness of his substantive appeal.  

Factual Background

The veteran's SMRs indicate the veteran was involved in a 
motor vehicle accident in June 1980.  He was admitted to 
Kodiak Island Hospital complaining of right hip pain.  An X-
ray revealed a fracture of the pubic ramus.  He spent 2 days 
in the hospital and the pain gradually resolved.  He was 
released in satisfactory, ambulatory condition on crutches.  
He then spent 2 more days in the U.S. Coast Guard hospital 
before he was sent home on limited duty.  In July 1980, he 
complained of low back pain.  Follow-up records note he was 
doing well, but had some soreness on extension.  An X-ray 
revealed healing fracture of the right pelvic ramus and he 
was released to light duty.  

Post-service records indicate the veteran injured himself 
several times in the 1980s and 1990s.  In January 1986, he 
hurt his back during a fight and was diagnosed with a 
lumbosacral sprain-strain.  A May 1987 record from Dr. 
Sterling indicates the veteran reported no residuals from the 
in-service motor vehicle accident except for an occasional 
twinge of pain in the posterolateral hip.  He reported he was 
doing well until a May 1987 motor vehicle accident, after 
which he began experiencing constant soreness.  In July 1988, 
while working in excavation, he was involved in a cave-in and 
his lower extremities were buried underneath gravel.  

SSA records indicate that an April 1989 report by Dr. Cooney 
found that the veteran's low back symptoms were not strongly 
suggestive of a specific injury to any lumbosacral nerve root 
or major lower extremity peripheral nerve.  There was a 
possibility of cutaneous sensor neuritis, but his 
neurological examination was unequivocally normal.  

SSA records indicate that on a March 1996 disability 
interview, the veteran reported that his low back pain was 
the result of an injury sustained in 1995.

A September 1998 letter from the veteran's chiropractor 
(M.C.), indicates the veteran was being treated for chronic 
musculoskeletal problems resulting from various injuries.  
His chiropractor said that the veteran had been treated over 
the past two years for thoracic, lumbar, and cervical 
subluxations complicated by fibrosis and degenerative changes 
as a result of his injuries.  A July 1999 letter from Dr. 
Roberts indicates the veteran was being treated for 
persistent pain in his right hip and pelvis, which was 
intermittently exacerbated for unclear reasons.  He was also 
being treated for chronic back discomfort, which was believed 
to be muscular in origin.  

The reports of September and November 2002 VA examination 
indicate that X-rays revealed no significant degenerative 
changes in the lumbar spine.  There was minimal disc space 
narrowing at the L4-5 and L5-S1 levels with no vertebral 
compromise.  There were also concomitant spondylitic changes 
of the facets, but no other abnormalities.  The examiner 
attributed his low back disability to the in-service motor 
vehicle accident.  In formation of this opinion, the VA 
examiner did not have access to the SSA records, which show 
various intervening injuries.

A July 2003 letter from the veteran's chiropractor indicates 
a diagnosis of soft tissue damage (fibrosis) with limitation 
of motion of the lumbar, pelvic and hip regions.  The 
chiropractor also noted that on a few occasions there had 
been positive neurological signs/symptoms of the lower 
extremities, but this was attributed to pain from 
inflammation rather than true radiculopathy.  The 
chiropractor opined that the veteran would continue to suffer 
a life-time with lumbar and pelvic pain and that degenerative 
changes (degenerative joint and disk disease) would progress 
as he aged.    

The report of an August 2003 VA examination and addendum 
indicates X-rays of the veteran's lumbar spine, hips, and 
pelvis were negative.  The veteran complained of numbness and 
tingling in his lower extremities, but the objective 
neurological examination was normal.  The August 2003 VA 
examiner also attributed the veteran's hip and low back pain 
to the in-service motor vehicle accident, but again, the SSA 
records were not available for review.

The report of the December 2004 VA examination indicates the 
doctor believed there was a significant discrepancy between 
the records of the veteran's pelvis fracture in the military 
in 1980 and his current complaints.  It is noted that the 
examiner reviewed the entire claims file, including the SSA 
records.  The doctor noted numerous inconsistencies in the 
veteran's statements concerning how long he was hospitalized 
during service and other inconsistencies regarding the 
continuity of his symptoms.  The doctor found very little 
evidence to link his current back and hip problems to the 
motor vehicle accident in 1980.  Furthermore, the doctor said 
the veteran's reports of decreased motion in his lumbosacral 
spine were clearly out of proportion to what one would expect 
from his X-rays.  The doctor believed there was inappropriate 
pain behavior on the part of the veteran.  He was referred 
for repeat X-rays and a bone scan.  

A March 2005 addendum indicates that February 2005 X-rays 
revealed minimal disc narrowing at the L4-5 and L5-S1 levels 
without spondylosis or spondylolisthesis.  There was no 
arthritis or compression.  The report of the February 2005 
bone scan indicates no localized abnormality within the axial 
skeleton.  

The report of the November 2005 VA examination indicates the 
veteran reported that his chiropractor told him he had 
pinched nerves.  He complained of numbness in his lower 
extremities.  On objective neurological examination, there 
were no abnormalities noted in his lower extremities.  Deep 
tendon reflexes were symmetric 2+ and muscle strength was 
+5/5.  There was, however, evidence of foraminal compression 
in the upper extremities related to the cervical spine.  X-
rays of the lumbar spine were negative, revealing normal 
alignment; discs and vertebral heights without spondylolysis, 
spondylolisthesis, sacroiliitis, or diastasis.  

The examiner stated that the veteran's reported pain seemed 
out of proportion to the original service connected injury 
and that he had had various interim non-service connected 
injuries to his back.  The examiner noted that the spine X-
rays and bone scan were normal, implying no mechanism for 
nerve involvement and there was no objective evidence of 
lower extremity nerve compromise.  The examiner emphasized 
that there was no arthritis or compression, but that there 
was a question of degenerative disc disease at two levels 
based on previous X-rays.  The examiner believed the severe 
pain reported by the veteran was likely myofascial pain and 
it was unclear whether this should be service-connected as it 
did not appear to be present until 1996.  Any degree of 
degenerative change in the lower back and hips would have 
only a minor affect on the veteran's functional abilities.  
The pain that he subjectively reported, such that he required 
multiple daily doses of methadone and oxycodone, appeared out 
of proportion to the service-connected injury for which he 
was briefly hospitalized during service and was physically 
able to work an additional 15 years after being discharged 
from service.

The report of the November 2006 VA examination indicates 
there were insufficient findings for a diagnosis of 
myofascial pain syndrome.  Fibromyalgia pinpoint pain test 
was negative and there were no complaints or evidence of pain 
over the thoracolumbar spine, hips, pelvis, or lumbar spine 
during palpation.  The examiner found no clinical evidence of 
soft tissue injury to the pelvis or the thoracolumbar spine.  
The examiner stated that no diagnoses were possible.  



Service Connection for Pinched Nerves, to Include 
Radiculopathy, 
Secondary to Degenerative Changes of the Lumbar Spine

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen, but will not 
concede aggravation unless a baseline level of disability 
existing prior to the aggravation can be established by 
medical evidence.  38 C.F.R. § 3.310(b).

The veteran's medical history is complex.  His statements 
regarding intervening injuries and symptoms have been 
inconsistent and the diagnoses given by various health care 
providers have been unclear.  What is clear from the records 
is that he sustained a fracture of the pelvic ramus during 
service and spent four days in the hospital after which he 
released and able to walk on crutches.  A month later, X-rays 
showed a healing fracture.  He apparently worked in 
construction without incident until he got into a fight in 
January 1986 and twisted his back.  He had only an occasional 
twinge of pain in the right hip until a May 1987 motor 
vehicle accident.  After this accident he began complaining 
of constant hip pain and the evidence shows limitation of 
motion with pain.  

X-rays and neurological examinations have failed to show any 
evidence of nerve root impairment of the lumbar spine.  His 
chiropractor surmised that the complaints he had of numbness 
in his lower extremities were probably due to inflammation 
rather than true radiculopathy.  

In sum, there is no pinched nerve, to include radiculopathy, 
secondary to degenerative changes of the lumbar spine.  
In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For these reasons, the claim for service connection for 
pinched nerves, to include radiculopathy, secondary to 
degenerative changes of the lumbar spine must be denied 
because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Increased Initial Ratings for Degenerative Changes of the 
Lumbar Spine

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(1007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

When, as here, the veteran timely appeals the ratings 
initially assigned for his disability, VA must consider 
whether he is entitled to "staged" ratings to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's low back disorder has been rated under the 
criteria for degenerative arthritis, which, in turn, is 
evaluated based on limitation of motion of the affected joint 
or joints.  38 C.F.R. § 4.71a, DC 5003.  The evidence, 
however, does not indicate the veteran has arthritis 
(degenerative joint disease) of the spine.  The most recent 
November 2005 X-rays of the lumbar spine were negative, 
however, earlier X-rays showed minimal disc space narrowing 
at the L4-5 and L5-S1 levels suggestive of possible 
degenerative disc disease otherwise known or intervertebral 
disc disease (IVDS).  

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003) ("the revised criteria").  Subsequently, 
they were revised again effective September 26, 2003, at 
which time the DC was renumbered to 5243, codified at 
38 C.F.R. § 4.71a, DC 5243 (2007) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2007).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine.

The new general rating criteria for the thoracolumbar spine 
are:

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine ..........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine .........................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis ......................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spine contour; or vertebral body fracture 
with loss of 50 percent or more of the 
height....................................................10

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  From 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may be applied if they are more beneficial 
to the veteran.  And as of September 26, 2003, the newly 
revised criteria for IVDS may also be applied, but again, 
only if they are more beneficial to him.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

From September 9, 2002 to March 13, 2003, the veteran's low 
back disability is rated as 10 percent disabling.  In order 
to receive a higher 20 percent rating under the old criteria 
for IVDS, there must be evidence of moderate recurring 
attacks.  The evidence, however, does not indicate the 
veteran has symptoms compatible with moderate IVDS.  Although 
he has demonstrable limitation of motion with pain, there is 
no evidence of neuropathy.  

Given the uncertain etiology of the veteran's low back 
disability, the Board has also considered whether a higher 
rating is warranted under the old criteria for limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 
(2002).  A higher 20 percent rating is warranted if evidence 
indicates moderate limitation of motion.  Normal range of 
motion of the thoracolumbar spine is 90 degrees of forward 
flexion, 30 degrees of backward extension, 30 degrees of 
lateral flexion bilaterally, and 30 degrees of rotation 
bilaterally.  38 C.F.R. § 4.71a, Plate V (2007).  So the 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  In September 2002, range of motion of the 
lumbar spine was from 75 degrees of forward flexion to 44 
degrees of extension.  Right lateral flexion was to 40 
degrees and left lateral flexion was to 34 degrees.  While 
there was some slight limitation of forward flexion, range of 
motion in the other directions was actually better than what 
is considered normal.  Therefore, a higher 20 percent rating 
is not warranted based on these results.  

As of September 23, 2002, the revised criteria for rating 
IVDS may be applied.  The evidence does not indicate any 
neurological involvement related to the veteran's low back 
disability.  Therefore, a separate rating is not warranted 
for neurological and orthopedic manifestations.  Furthermore, 
there is no evidence of incapacitating episodes related to 
the lumbar spine.  So higher initial ratings are not 
warranted under the revised criteria.  

As of March 14, 2003, the veteran's low back disability is 
rated as 20 percent disabling.  In order to warrant a higher 
40 percent rating under the old criteria for rating 
limitation of motion of the lumbar spine, the evidence must 
show severe limitation as opposed to only moderate 
limitation.  38 C.F.R. § 4.71a, DC 5292 (2002).

A March 2003 physical therapy record from Community 
Rehabilitation Center indicates the range of motion of the 
veteran's lumbar spine was grossly limited by 50 percent in 
all directions secondary to pain.  A June 2003 note indicates 
some improvement with range of motion to 75 percent of normal 
limits in flexion and extension, 50 percent of normal limits 
in lateral bending, and rotation was normal.  The report of 
the August 2003 VA examination indicates range of motion was 
from 80 degrees of forward flexion to 20 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 20 
degrees of rotation bilaterally with pain at the endpoints.  
Although the physical therapist's reports suggest a moderate 
level of disability, the VA examiner's objective measurements 
are more probative.  These results indicate only slight 
limitation of flexion and rotation, but extension and lateral 
flexion were normal.  Both results, however, do not warrant a 
higher 40 percent rating because the evidence does not 
suggest severe limitation.

The results of the November 2004 VA examination indicate 
range of motion from 20 degrees of extension (lacking 10 
degrees) to 35 degrees of flexion (lacking 55 degrees), 
lateral flexion to 15 degrees bilaterally (lacking 15 
degrees), and rotation to 20 degrees bilaterally (lacking 10 
degrees).  The veteran had pain through the range of motion, 
but no additional limitation with repetitive motion in 
lateral flexion and rotation.  With repetitive motion, 
flexion decreased to 20 degrees and extension to 15 degrees.  
The examiner stated that the decreased range of motion was 
out of proportion with what would be expected from the X-ray 
results and that the veteran demonstrated inappropriate pain 
behavior.  This evidence suggests some exaggeration of 
symptoms on the part of the veteran.  

The results of the November 2005 VA examination indicate 
range of motion from 25 degrees of extension (lacking  5 
degrees) to 70 degrees of forward flexion (lacking 20 
degrees), left lateral flexion to 30 degrees (normal), right 
lateral flexion to 25 degrees (lacking 5 degrees), and 
rotation to 20 degrees bilaterally (lacking 10 degrees) with 
pain at the endpoints.  The results of the November 2006 VA 
examination indicate range of motion from 15 degrees of 
extension (lacking 15 degrees) to 50 degrees of forward 
flexion (lacking 40 degrees), lateral flexion to 20 degrees 
bilaterally (lacking 10 degrees), and rotation to 20 degrees 
(lacking 10 degrees).  Overall, these results are equivalent 
to moderate limitation or a 20 percent rating.  The examiner 
was unable to comment on any additional limitation due to 
repetitive movement because the veteran was unable to perform 
repetitive testing because of pain.

As of September 26, 2003, the newly revised criteria for 
rating IVDS may be applied.  To warrant a higher 40 percent 
rating, the evidence must show forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, DC 5243 (2007).  There is no evidence of ankylosis of 
spine either favorable or unfavorable.  The evidence does not 
indicate that forward flexion has been 30 degrees or less, 
except for the December 2004 VA examination, which indicated 
flexion was decreased to 20 degrees with repetitive testing.  
However, the examiner opined that these results were out of 
proportion with the clinical evidence and that the veteran 
exhibited inappropriate pain behavior.  Therefore, these 
results are less probative.  Also, when considering the 
November 2005 VA examiner's opinion that the veteran's 
service-connected low back disability would have only a minor 
affect on his functional abilities, a higher 40 percent 
rating would be inappropriate.  

Overall, the evidence indicates the veteran's service-
connected low back disability, as of March 14, 2003, warrants 
no more than a 20 percent rating even when considering any 
additional loss due to pain or functional loss with 
repetitive movement.  In applying these results to the old 
criteria for limitation of motion, the evidence indicates no 
more than moderate limitation, which is equivalent to a 20 
percent rating.

In this case, there is no showing that the veteran's service-
connected low back disability presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
initial ratings on an extraschedular basis.  See 38 C.F.R. § 
3.321.  

The November 2005 examiner stated that the degenerative 
changes in the veteran's lumbar spine, if any, are minimal 
and would have only a minor affect of his functional ability.  
While the veteran's claim for TDIU is being remanded for 
extraschedular consideration based on all his service-
connected disabilities, the evidence does not demonstrate any 
exceptional factors concerning his lumbar spine, which would 
warrant referral for extraschedular ratings.  The evidence 
also does not show frequent periods of hospitalization or 
other evidence that would render impractical the application 
of the regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the evidence does not warrant initial ratings higher 
than 10 percent from September 9, 2002 to March 13, 2003 and 
higher than 20 percent from March 14, 2003.  For these 
reasons, the claim for higher initial ratings for the 
veteran's low back disability must be denied because the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. at 519.



Timeliness of the Substantive Appeal Received in May 2006

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101 (2006).

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after an SOC 
has been furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201.  In order to perfect an appeal 
to the Board, a claimant must file a substantive appeal, 
which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 
38 C.F.R. § 20.202.

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (i.e. the RO) in reaching 
the determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a).  The substantive appeal 
must be filed within sixty days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC for purposes 
of determining whether an appeal has been timely filed.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b).

On May 12, 2005, the RO sent the veteran a letter notifying 
him of the decision granting service connection for an 
acquired psychiatric condition to include mild depression and 
assigning a 10 percent rating, and denying service connection 
for addiction to pain medications.  In June 2005, he filed an 
NOD; and, on March 22, 2006, an SOC was issued.  A 
substantive appeal was received on Wednesday, May 24, 2003, 
more than 60 days after the issuance of the SOC and more than 
one year after mailing of the notice of the decision.  Since 
the one-year period had already expired, he was required to 
submit a substantive appeal, or a request for an extension of 
time for filing a substantive appeal, within 60 days of the 
SOC.  

In computing the time limit for filing a substantive appeal, 
38 C.F.R. § 20.305(a) provides that a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the "mailbox rule" applies and 
the postmark date will be presumed to be five days prior to 
the date of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In this case, the postmark is of record and 
indicates the substantive appeal was mailed on May 23, 2006, 
the day after the filing deadline.  

In his May 2007 substantive appeal (VA Form 9), the veteran 
questions whether the holiday (Memorial Day) made his 
submission untimely and asks the Board to demonstrate some 
leniency in this case.  In 2006, Memorial Day was on May 29th 
and would not have affected the timeliness of his submission.  

With regard to his request for an exception in this case, the 
Board may waive the timely filing of a substantive appeal, 
even if the veteran has not submitted a request for extension 
of the time period in which to file the substantive appeal.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993)); but c.f. Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (holding that an extension of 
time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with the provisions of 38 C.F.R. § 20.303 (2007)0.  

The Board is not required to waive the filing of a 
substantive appeal unless the RO has certified the appeal to 
the Board or the Board has taken actions indicating to the 
veteran that it has waived the timely filing of the 
substantive appeal.  Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557-58 (2003); Archbold v. Brown, 9 Vet App 124 
(1996).  The AOJ has not certified the claims at issue, and 
neither the Board nor the AOJ has taken any action indicating 
that it was waiving the timely filing of an appeal.

The veteran has not made any argument as to why he was unable 
to file a timely substantive appeal.  He has perfected 
numerous appeals to the Board, and should have been aware of 
the filing deadlines, even if he had not been provided notice 
of those deadlines when he was mailed the statement of the 
case.  He was, in fact, provided notice of the deadlines when 
the statement of the case was mailed.  He has not alleged 
that mental illness or other disability prevented him from 
filing a timely substantive appeal and there is no evidence 
that he was prevented from timely filing.  The Board can find 
no extenuating circumstances warranting waiver of the filing 
of a substantive appeal.

Because the veteran's substantive appeal was not timely, the 
appeals for an increased rating for the psychiatric disorder 
and service connection for addiction to pain medication were 
not perfected.  Consequently, his appeals as to these issues 
are dismissed.  Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
(discussing the necessity of filing a substantive appeal 
which comports with governing regulations).









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for pinched nerves, to 
include radiculopathy, secondary to degenerative changes of 
the lumbar spine is denied.

Entitlement to increased initial ratings for degenerative 
changes of the lumbar spine is denied.

The substantive appeal received in May 2006 is untimely.


REMAND

The veteran argues he cannot work because of his service-
connected disabilities and is entitled to a TDIU.  He is 
service-connected for a low back disability at 20 percent, a 
right hip disability at 10 percent, a left hip disability at 
10 percent, a pelvis disability at 10 percent, a psychiatric 
disorder at 10 percent, and a right leg disability at 0 
percent.  He has a combined rating of 50 percent.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2007).  

The veteran's combined evaluation is 50 percent.  He does not 
meet the percentage requirements for TDIU.  38 C.F.R. 
§ 4.16(a).  The evidence indicates he is not currently 
employed but it is unclear whether this is because of his 
service-connected disabilities or nonservice-connected 
disabilities.  SSA treatment records show that he has 
obsessive compulsive disorder, post traumatic stress disorder 
(PTSD), a bilateral knee disability, a right shoulder 
disability, a bilateral ankle disability, an elbow 
disability, Raynaud's phenomenon, a history of alcohol and 
marijuana dependence, and a personality disorder, which are 
nonservice-connected.  A VA opinion is needed to determine 
whether he is unable to secure or follow substantially 
gainful employment due to his service-connected disabilities.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

If so, consideration must be given as to whether an 
extraschedular TDIU is warranted.  The Board is precluded 
from granting an extraschedular TDIU in the first instance.  
Instead, it is required to remand the TDIU claim so that it 
can be referred to the appropriate first line authority 
within VA for initial consideration.  Bowling v. Principi, 15 
Vet. App. 1, 9-10 (2001).

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether the 
service connected disabilities preclude 
gainful employment.  The examiner should 
offer an opinion as to whether the 
veteran's service connected disabilities 
as likely as not (50 percent probability 
or more) render him incapable of securing 
and maintaining substantially gainful 
employment consistent with his education 
and occupational experience.  

2.  If the evidence indicates that the 
veteran is unable to secure or follow 
substantially gainful employment due to 
his service-connected disabilities, refer 
the veteran's TDIU claim to VA's Director 
of Compensation and Pension Service in 
accordance with 38 C.F.R. § 3.314(b) for 
consideration of entitlement on an 
extraschedular basis.

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


